I concur in the conclusion reached in the foregoing opinion, for the additional reason that the title to the property sought to be partitioned is in the purchaser at the judicial sale, or his successors, which sale the plaintiff seeks to void.
The rule is that the title of a purchaser at a judicial sale cannot, as a general rule, be impeached in equity for errors or irregularities in the proceedings. Stites v. Wiedner, 35 Ohio St. 555.
If there were irregularities, there are no facts which would impeach the purchaser's title to the land, and, consequently, the plaintiff has no interest therein.